          Case 4:20-cv-03593-YGR Document 50 Filed 06/15/21 Page D
                                                                 1 Iof
                                                                    ST1RIC
                                                              ES          T       T                            C
                                                                                TA




                                                                                                                 O
                                                                           S




                                                                                                                  U
                                                                          ED




                                                                                                                   RT
                                                                                                    D
                                                                                              RDERE




                                                                      UNIT
 1    Steven W. Ritcheson, Esq. (SBN 174062)                                            OO
                                                                                IT IS S
      INSIGHT, PLC




                                                                                                                         R NIA
 2    578 Washington Blvd. #503
                                                                                                              o ge r s
      Marina del Rey, California 90292                                                            onzalez R




                                                                      NO
                                                                                         onne G
                                                                                Judge Yv




                                                                                                                         FO
 3    Telephone: (424) 289-9191




                                                                       RT
      Facsimile: (818) 337-0383




                                                                                                                    LI
 4    Email: swritcheson@insightplc.com                                        ER        6/15/2021




                                                                          H




                                                                                                                 A
                                                                                    N                              C
                                                                                                      F
                                                                                        D IS T IC T O
 5    For Plaintiff Sapphire Crossing LLC                                                     R

 6
                                    UNITED STATES DISTRICT COURT
 7
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
      SAPPHIRE CROSSING LLC,                                    Case No. 4:20-cv-03593-YGR
 9
                     Plaintiff,                            ORDER GRANTING STIPULATION
10                                                         OF DISMISSAL WITH PREJUDICE
             vs.
11
      EVERNOTE CORPORATION,
12
                     Defendant.
13

14
            Plaintiff Sapphire Crossing LLC and Defendant Evernote Corporation hereby file this
15
     Stipulation of Dismissal with Prejudice pursuant to Federal Rule of Civil Procedure
16
     41(a)(1)(A)(ii). According to Rule 41(a)(1)(A)(ii), an action may be dismissed without a court
17
     order by filing a stipulation of dismissal signed by all parties who have appeared. Accordingly,
18
     Sapphire Crossing LLC and Evernote Corporation stipulate to the dismissal of all claims and
19
     counterclaims in this action with prejudice pursuant to Rule 41(a)(1)(A)(ii) with each party to bear
20
     its own costs, expenses, and attorneys’ fees.
21

22   Dated: May 21, 2021                                  Respectfully submitted,

23    By: /s/ Steven W. Ritcheson                         By: /s/ Scott D. Sherwin

24    Steven W. Ritcheson, Esq. (SBN 174062)              Scott D. Sherwin
      INSIGHT, PLC                                        MORGAN, LEWIS & BOCKIUS LLP
25    578 Washington Blvd. #503                           77 West Wacker Drive Suite 500
      Marina del Rey, California 90292                    Chicago, IL 60601
26    Telephone: (424) 289-9191                           Telephone: (312) 324-1789
      Facsimile: (818) 337-0383                           Email: Scott.sherwin@morganlewis.com
27    Email: swritcheson@insightplc.com

28    For Plaintiff, SAPPHIRE CROSSING LLC                For Defendant, EVERNOTE CORPORATION
